       Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 1 of 19



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

GOOD BANANA LLC,                    :
  plaintiff,                        :
                                    :
v.                                  : CASE NO. 3:20-CV-1368
                                    :
BML REC LLC,                        :
  defendant.                        :


     RULING ON THE DEFENDANT’S MOTION TO DISMISS OR TO TRANSFER

      This is an action for a declaratory judgement and permanent

injunction in connection with alleged misappropriation of trade

secrets.   The plaintiff, Good Banana LLC, (hereinafter “Good

Banana”) alleges that defendant, BML REC, LLC (hereinafter

“BML”), in acquiring assets of now-liquidated BigMouth, Inc.,

unlawfully obtained, and now asserts ownership over, certain

inventions and ideas belonging to Good Banana.           The action is

brought pursuant to the Federal Defend Trade Secrets Act

(hereinafter “DTSA”), 18 U.S.C. §§ 1836 and 1839, and, in the

alternative, common law tenets concerning unjust enrichment.

      The defendants have filed a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(2), on the ground that the

court lacks personal jurisdiction over BML, in Connecticut.1




1 BML states that the court should dismiss the complaint in its entirety or
transfer the case to a forum with personal jurisdiction over it, such as the
United States District Court for the District of Nebraska.
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 2 of 19



     The issue presented in this case is whether the court has

personal jurisdiction over BML.        For the reasons that follow,

the court concludes that it does not and, therefore, the motion

to dismiss is granted.

                                 FACTS

     An examination of the complaint, memoranda and accompanying

affidavits, discloses the following facts:

     The plaintiff, Good Banana, is a wholly owned subsidiary of

HolyCow Holdings LLC, (hereinafter “HolyCow”), a Connecticut

company with a business address of 16 Avalon Lane, Marlborough,

Connecticut.   Steve Wampold is a Connecticut resident and the

sole owner of HolyCow.    Wampold is an entrepreneur and founder

of several companies, including BigMouth Inc. (hereinafter

“BigMouth Connecticut”), formerly a Connecticut company.

Wampold’s companies specialize in selling novelties such as pool

floats, comical mugs and other “gag” gifts.

     The defendant, BML is a limited liability company with its

principle place of business in Nebraska.

     On November 16, 2016, Wampold sold the assets of BigMouth

Connecticut to a new buyer, who subsequently formed an Indiana

corporation also called BigMouth, Inc. (hereinafter “BigMouth

Indiana”).

     After the sale, BigMouth Indiana employed Wampold on a

full-time basis from January 1, 2018 to November 1, 2018, at

                                   2
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 3 of 19



which time he transitioned to part-time employment.        On or about

June 30, 2019, Wampold left his position at BigMouth Indiana and

formed a new company, HolyCow, in Connecticut.

     While working in Connecticut at HolyCow, and a year after

he left BigMouth Indiana, Wampold conceived and developed the

idea for a children’s sleepover airbed, known as “Dream

Floaties,” and a three-dimensional plush play area mat, known as

“Floor Floaties.”

     At some point after creating Dream Floaties and Floor

Floaties, Wampold created Good Banana, a wholly owned subsidiary

of HolyCow.   HolyCow subsequently assigned its interests in

Dream Floaties and Floor Floaties to Good Banana.

     In or around December 2019, Wampold returned to BigMouth

Indiana, as its CEO, and collaborated with Good Banana to sell

Dream Floaties and Floor Floaties and their accompanying

intellectual property rights.     Good Banana asserts that it

disclosed the products at issue under the expectation of

confidentiality and notes its understanding that both companies

would mutually work out the terms of a royalty-bearing licensing

agreement.

     At some point in 2020, as a result of the COVID-19

pandemic, BigMouth Indiana decided to cease operations.

     On or about April 25, 2020, BigMouth Indiana liquidated its

assets through a court-appointed receiver in Indiana.         At the

                                   3
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 4 of 19



time of the liquidation, Wampold had since resigned as BigMouth

Indiana’s CEO and did not oversee the sale of the company’s

assets.

     On or about July 17, 2020, BML purchased “[a]ll [of the]

intellectual property” belonging to BigMouth Indiana in the

court-appointed liquidation.     Good Banana disputes this fact.

     Shortly after the acquisition, BML hired two former

BigMouth Indiana employees, who desired to work remotely from

their homes in Connecticut.    One of these employees has since

relocated to New York.    Neither employees’ job duties with BML

relate to the designs at issue in this case.

     On August 21, 2020, BML sent a demand letter to Good

Banana, advising it to cease and desist from use of Dream

Floaties and Floor Floaties.     BML argues that it owns the

intellectual property rights to these products, as a result of

its acquisition of BigMouth Indiana.      Good Banana responds that

Dream Floaties and Floor Floaties did not belong to BigMouth

Indiana because Good Banana never assigned or conveyed its

interests in the products to BigMouth Indiana.        Good Banana

therefore argues that BML’s acquisition of BigMouth Indiana did

not include the acquisition of Dream Floaties and Floor Floaties

because the products never belonged to BigMouth Indiana.




                                   4
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 5 of 19



     On September 11, 2020, Good Banana subsequently filed this

case, seeking a declaratory judgement and an injunction with

respect to BML’s alleged misappropriation of trade secrets.

     BML has filed a motion to dismiss, arguing it lacks

sufficient contacts with Connecticut to establish personal

jurisdiction over the defendant.

                               STANDARD

     A court must grant a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(2) if the plaintiff fails to

establish personal jurisdiction over the defendant.        “The

plaintiff bears the burden of showing that the court has

jurisdiction over the defendant.       Prior to discovery, a

plaintiff may defeat a motion to dismiss based on legally

sufficient allegations of jurisdiction.”       Metropolitan Life Ins.

V. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996)

(citations omitted).   On a motion challenging this court’s

jurisdiction, the court may look to documents outside the

pleadings.   Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000); Kamen v. American Telephone & Telegraph Co., et al.,

791 F.2d 1006, 1011 (2d Cir. 1986); Exchange Nat. Bank of

Chicago v. Touche Ross & Co., 544 F.2d 1126, 1130-31 (2d Cir.

1976).   “[W]here ... the district court relies solely on the

pleadings and supporting affidavits, the plaintiff need only

make a prima facie showing of jurisdiction.”       Ball v.

                                   5
       Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 6 of 19



Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir.

1990).   “[A]ll pleadings and affidavits are construed in the

light most favorable to plaintiff, and where doubts exist, they

are resolved in the plaintiff’s favor.”          Hoffritz for Cutlery,

Inc. v. Amajac, Ltd., 763 F.2d 55, 57 (2d Cir. 1985).

                                 DISCUSSION

      BML argues that it is not subject to personal jurisdiction

in Connecticut.     Specifically, it argues that its contacts in

the state fail to satisfy either Connecticut’s long-arm statute

or the requirements of due process.

      Good Banana argues in opposition that BML’s conduct

satisfies both the applicable long-arm statute and concepts of

due process.

      Unless the defendant contractually waives personal

jurisdiction, the court must consider whether Connecticut law

authorizes the assertion of either general2 or specific personal

jurisdiction over the defendant. See Daimler AG v. Bauman, 571

U.S. 117, 127 (2014).      “‘General jurisdiction renders a

defendant amenable to suit on all claims,’ while ‘[s]pecific




2 General jurisdiction exists when a “corporation's ‘affiliations with the
State are so ‘continuous and systematic’ as to render [it] essentially at
home in the forum State.’” Daimler AG v. Bauman, 571 U.S. 117, 139
(2014) (alteration in original) (quoting Goodyear Dunlop Tires Operations,
S.A. v. Brown, 564 U.S. 915, 919 (2011)). “[E]xcept in a truly ‘exceptional’
case, a corporate defendant may be treated as ‘essentially at home’ only
where it is incorporated or maintains its principal place of business . . .
.” Brown v. Lockheed Martin Corp., 814 F.3d 619, 627 (2d Cir. 2016).

                                      6
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 7 of 19



jurisdiction renders a defendant amenable to suit only on those

claims that arise from conduct related to the forum.’”

Affiliated FM Insurance Company v. Kuehne + Nagel, Inc., 328 F.

Supp.3d 329, 339 (S.D.N.Y. 2018) (quoting Cortlandt St. Recovery

Corp. v. Deutsche Bank AG, London Branch, No. 14 Civ. 1568, 2015

WL 5091170, at *2 (S.D.N.Y. Aug. 28, 2015)).       The issue in this

case is whether the court may exercise specific jurisdiction

over BML.

     “In assessing whether personal jurisdiction is authorized,

the court must look first to the long-arm statute of the forum

state.”   Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208

(2d Cir. 2001); see also Needle v. True N. Equity, LLC, No.

3:19-CV-372 (MPS), 2020 WL 1550219, at *3 (D. Conn. Apr. 1,

2020) (stating that to “establish jurisdiction under this

section, the plaintiff also must show that its cause of action

arises from the defendant’s business activity in the state.”).

If the court determines that “the plaintiff has shown that the

defendant is amenable to service of process under the forum

state’s laws” it must then “assess whether the court’s assertion

of jurisdiction under these laws comports with the requirements

of due process.”   Metropolitan Life Ins. V. Robertson-Ceco

Corp., 84 F.3d 560, 567 (2d Cir. 1996) (citing Savin v. Ranier,

898 F.2d 304, 306 (2d Cir. 1990)).



                                   7
       Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 8 of 19



I. Connecticut’s Long-Arm Statute

       BML argues that its contacts with Connecticut are too

sporadic and limited to subject it to the relevant portions of

Connecticut’s long-arm statute.            Specifically, BML argues that

is has not committed a tort within Connecticut and that it has

not caused injury in the state.            BML asserts that this cause of

action does not arise from BML’s limited contacts with

Connecticut.

      Good Banana argues in opposition that BML falls within

Connecticut’s long-arm statute because BML has: (1) committed a

tort within Connecticut, or (2) committed a tort outside of

Connecticut with injury occurring in the state.            Good Banana

further contends that BML is subject to Connecticut’s long-arm

statute for an injury in Connecticut because BML regularly

solicits business in Connecticut, or it should have reasonably

expected its acquisition of trade secrets to have consequences

in Connecticut, and it derives substantial revenue from commerce

in the state.

      The relevant portion of Connecticut’s long-arm statute3

provides as follows:

      “As to a cause of action arising from any of the acts
      enumerated in this section, a court may exercise personal

3
  Connecticut’s general long-arm jurisdiction provision, Conn. Gen. Stat. § 52-
59b, applies to foreign LLCs like BML. See Matthews v. SBA, Inc., 89 A.3d
938, 961 (2014) (holding that Connecticut’s “general long arm jurisdiction
provision, § 52-59b, rather than [Connecticut’s] corporation specific long
arm provision, § 33-929, applies to foreign LLCs.”).

                                       8
       Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 9 of 19



      jurisdiction over any nonresident individual, foreign
      partnership or foreign voluntary association, . . . who in
      person or through an agent: (1) Transacts any business4
      within the state; (2) commits a tortious act within the
      state . . . ; (3) commits a tortious act outside the state
      causing injury to person or property within the state . . .
      , if such person or agent (A) regularly does or solicits
      business, or engages in any other persistent course of
      conduct, or derives substantial revenue from goods used or
      consumed or services rendered, in the state, or (B) expects
      or should reasonably expect the act to have consequences in
      the state and derives substantial revenue from interstate
      or international commerce . . . .

Conn. Gen. Stat. § 52-59b(a).

      For the following reasons, the court concludes that BML’s

contacts with Connecticut fail to rise to the requisite level to

trigger personal jurisdiction under Connecticut’s long-arm

provisions.

     (a)   Tort in Connecticut

      BML argues that it has not committed a tort within

Connecticut and, therefore, does not fall under the first

provision of the long-arm statute.         Specifically, BML states

that it could not have committed a tort in Connecticut because

it “has taken no actions on the designs/products at issue in

Connecticut to date.”

      Good Banana argues in opposition that jurisdiction exists

over BML because its conduct amounts to commission of a tort in


4 Recently, this court noted that “[t]he term ‘transacting business,’ as used
in [Section] 52–59b(a)(1), is not broadly interpreted in Connecticut.”
Plimpton v. Bank of Jackson Hole 2021 WL 765243 at *14 (D. Conn. Feb. 26,
2021).


                                      9
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 10 of 19



Connecticut.    Specifically, Good Banana maintains that the tort

of misappropriation of its trade secrets has occurred in the

state.

     The facts show that any alleged acquisition or

misappropriation of the trade secrets in question took place

during a liquidation, through a court-appointed receiver, in

Indiana.   Additionally, if BML is committing the tort of

misappropriation of Good Banana’s trade secrets, BML is doing so

in Nebraska, its principal place of business.        BML has no office

in Connecticut and did not acquire the trade secrets, if at all,

in the state.

     For these reasons, the court concludes that BML’s actions

do not amount to commission of a tort within the state, and

therefore, it is not subject to this section of Connecticut’s

long-arm statute.

    (b)    Injury in Connecticut

     BML states that it is not liable under the second provision

of Connecticut’s long-arm statute because no injury has occurred

in Connecticut.   Specifically, BML argues that even if the

intellectual property at issue belongs to Good Banana, the situs

of injury took place in Indiana, not Connecticut and,

furthermore, “BML has taken no actions on the designs/products

at issue in Connecticut to date.”       BML acknowledges that the

second circuit has not definitively addressed the question of

                                   10
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 11 of 19



where an injury lies for purposes of jurisdiction in this type

of case.   It states that “[i]n any case, this Court need not

resolve the question of where the injury occurs in an

intellectual property dispute here, in that Good Banana has also

failed to establish (and cannot establish) that ‘its cause of

action arises from’ BML’s business activities conducted within

Connecticut.”

     Good Banana responds that BML’s conduct amounts to a

tortious act outside of the Connecticut, causing injury in the

state.   Specifically, Good Banana argues that ownership or

misappropriation of their intellectual property constitutes a

tortious act that has caused injury to its property within

Connecticut.

     In Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez,

171 F.3d 779, 791 (2d Cir. 1999), addressing similar language in

a New York long-arm statute, the second circuit noted that

“courts determining whether there is injury in [the forum state]

sufficient to warrant . . . jurisdiction must generally apply a

situs-of-injury test, which asks them to locate the original

event which caused the injury . . . .”       Bank Brussels Lambert v.

Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 791 (2d Cir. 1999)

(internal quotations omitted).     “[T]he situs of injury is the

location of the original event which caused the injury, not the

location where the resultant damages are subsequently felt by

                                   11
      Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 12 of 19



plaintiff."     Id.   “This ‘original event’ is, however, generally

distinguished not only from the initial tort but from the final

economic injury and the felt consequences of the tort.”             Id.5

      In the present case, the original event which caused the

injury took place in Indiana, during the sale and acquisition of

BigMouth Indiana.     Therefore, under the situs-of-injury test,

the location of Good Banana’s injury, the misappropriation, is

Indiana, not Connecticut.       Although the consequences may

eventually be felt in Connecticut, the second circuit has

generally found this to be insufficient to meet the situs-of-

injury test.6    See Banker v. Esperanza Health Sys., 201 Fed.

Appx. 13, 16 (2d Cir. 2006) (holding that, even though

consequences may eventually be felt in New York, the New York



5 For example, in a case of alleged sexual assault that took place in New
York, this court determined that the situs of injury was New York, not
Connecticut, because the original event that caused the injury, the assault,
took place in New York. Therefore, the Connecticut district court did not
have jurisdiction over the defendant. See Robb v. Robb, 620 F. Supp. 2d 282,
287–88 (D. Conn. 2009).

6 Other circuits, such as the third circuit, have adopted the conclusion that
the situs of injury for intellectual property is the residence of the owner.
See Horne v. Adolph Coors Co., 684 F.2d 255, 259 (3d Cir. 1982) (determining
that “insofar as the situs of the property damaged by the alleged wrongdoing
is a concern, both a state trade secret and a patent should be deemed to have
their fictional situs at the residence of the owner.”). However, the second
circuit has yet to adopt this reasoning. See Penguin Group (USA) Inc. v. Am.
Buddha, 609 F.3d 30, 36 n.4 (2d Cir. 2010) (“There is a possible question at
the threshold that neither the district court nor the parties have addressed
and which we do not here decide: whether [intellectual property] -- in and of
itself an intangible thing -- has a physical location for jurisdictional
purposes and, if so, what that location is.”).


                                      12
      Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 13 of 19



court had no jurisdiction over the defendant attorney because

the situs-of-injury was Texas or California, where the

defendants originally devised their scheme to withhold

payments).

      However, regardless of whether Good Banana can assert a

sufficient injury in Connecticut,7 it has failed to satisfy the

additional requirements that BML conduct sufficient business

activities in Connecticut or should reasonably expect its act(s)

“to have consequences in the state . . . ,” and “derives

substantial revenue” therefrom.

      (c) Business in Connecticut

      BML argues that it does not regularly solicit business or

derive substantial revenue from Connecticut, as required by the

“injury in Connecticut” portion of the statute.           BML states that

its few contacts in Connecticut are not only insufficient, but

are also not related to the underlying dispute.           Specifically,

BML notes that its two Connecticut employees had nothing to do

with the intellectual property at issue here.           It also maintains

that the act of sending a cease and desist letter to Good Banana

in Connecticut, fails to provide the requisite connection to the

state.   According to BML, it did not reasonably expect any of

its acts to have consequences in Connecticut.           At the time of


7
 As previously noted, BML has not begun using any of the trade secrets in
question and, therefore, there is dispute as to whether and to what extent
there has been a quantifiable injury.

                                      13
        Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 14 of 19



the alleged acquisition of the intellectual property at issue,

BML was unaware that a Connecticut company claimed ownership of

them.

        Good Banana responds that BML regularly conducts business

in the state through its website and “through agents that are

located throughout Connecticut,” “including for instance,

American Eagle Outfitters, Bed Bath & Beyond, Kohl’s, Spencer’s,

Target, Urban Outfitters, Walgreens, and Walmart.”

Specifically, with respect to BML’s website, Good Banana

maintains that BML “sells its products direct-to-consumers

through a link to Amazon.com . . . .”          and, therefore, “BML

regularly does or solicits business in the State of Connecticut”

or should have reasonably expected its actions to have

consequences in the state.        Good Banana also states that BML

should have reasonably expected its cease and desist letter,

sent to Good Banana in Connecticut, to have consequences in the

state.

        BML replies that its website activity fails to rise to the

requisite level of activity in Connecticut.           Specifically, it

states that its website does not permit direct purchases from

BML, but instead directs customers to third parties to complete

a purchase.     BML further points out that, regardless, the

products that are the subject of this lawsuit are not available

on the website, as it has not begun to develop them.            Therefore,

                                      14
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 15 of 19



any such sales in Connecticut are not relevant to the claim in

this case.   With respect to the cease and desist letter, BML

states that relevant case law dictates that such communications

are insufficient to provide a basis to satisfy this portion of

the statute.

     In a sur-reply, Good Banana reminds the court that, at this

early stage of the proceedings, it must construe the pleadings

and affidavits in its favor.     It notes that it need only provide

a “prima facie” showing of personal jurisdiction and that any

doubt should be resolved in its favor.       Good Banana avers that

the court must conclude that BML did not obtain the rights to

the products at issue during the sale in Indiana.         According to

Good Banana, BML’s website, which directs consumers to purchase

products on Amazon, amounts to sufficient business activity in

the state.   It states that BML should reasonably expect its

misappropriation of trade secrets and cease and desist letter to

have consequences in Connecticut, and notes that BML also

derives substantial revenue from its on-line sales in the state.

     On March 31, 2021, BML filed additional support for the

proposition that the concept of transacting business in

Connecticut is not interpreted broadly.       It notes that

communications alone, such as the cease and desist letter, do

not rise to the level of transacting business.



                                   15
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 16 of 19



     Conn. Gen. Stat. § 52-59b provides that a plaintiff may

only be subject to jurisdiction for committing a tort outside of

Connecticut, that results in injury inside the state, if it

     “(A) regularly does or solicits business, or engages in any
     other persistent course of conduct, or derives substantial
     revenue from goods used or consumed or services rendered,
     in the state, or (B) expects or should reasonably expect
     the act to have consequences in the state and derives
     substantial revenue from interstate or international
     commerce. . . .”

§ 52-59b(a)(3)(A)-(B).    The Connecticut supreme court has

recognized that in determining whether a defendant transacted

business within the state pursuant to section 52-59b(1), a cause

of action against must “ar[i]se from [the defendant's] business

activity in this state.”    Ryan v. Cerullo, 282 Conn. 109, 121-22

(2007); see also Bristol-Meyers Squibb Co. v. Superior Court of

California, 137 S. Ct 1773, 1781 (2017) (recognizing, in the

context of due process analysis of personal jurisdiction, that

“there must be an affiliation between the forum and the

underlying controversy, principally, [an] activity or an

occurrence that takes place in the forum State.”        (internal

quotation, quotation marks and brackets omitted)); Needle v.

True North Equity, LLC, 2020 WL 1550219, at *3 (D. Conn. April

1, 2020).   Further, “‘[a] claim ‘arises out of’ a defendant's

transaction of business when there exists a substantial nexus

between the business transacted and the cause of action sued

upon.’”   Id. at 122 (quoting Agency Rent A Car Sys., Inc. v.

                                   16
     Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 17 of 19



Grand Rent A Car Corp., 98 F.3d 25, 31 (2d Cir.1996) (internal

citations omitted) (interpreting N.Y. Civ. Prac. L. & R. §

302(a), upon which the Connecticut long-arm statute was

modeled)).   In Ryan, the Connecticut supreme court also noted

the requirement that under section 52-59b(3)(B), “the

plaintiff's cause of action arise[] from [the defendant's]

tortious act.”   Id. at 123.

     Even if this court were to conclude that Good Banana

suffered an injury in Connecticut, it nonetheless fails to

establish that “its cause of action arises from” BML’s activity

in the state.    Aside from the cease and desist letter, none of

BML’s alleged activity in Connecticut is related to the claims

in this case.    Specifically, the two employees, one of whom has

left Connecticut, were not involved with the products at issue,

nor did any on-line sales in the state involve those products.

BML did not engage in business activities in Connecticut which

relate to the alleged misappropriation of the trade secrets in

question.    In fact, BML “has not developed, marketed or

otherwise attempted to monetize the designs at issue within the

[s]tate of Connecticut or anywhere yet for that matter.”

     With respect to the cease and desist letter that BML sent

to Good Banana in Connecticut, courts have consistently

recognized that such communications do not amount to sufficient

business activity to support personal jurisdiction under

                                   17
      Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 18 of 19



analogous state long-arm statues.          See Beacon Enterprises, Inc.

v. Menzies, 715 F.2d 757, 766 (2d Cir. 1983) (concluding that

the fact that the defendant sent cease and desist letter to the

plaintiff in New York was insufficient to support “transaction

of business” in the forum state, under the relevant long-arm

statute); Graphic Controls Corp. v. Utah Medical Products, Inc.,

149 F.3d 1382, 1387 (Fed. Cir. 1998) (holding that two cease and

desist letters were “of insufficient quality and degree to be

considered the ‘transaction of business’ under New York law

because they [did] not constitute the purposeful availment by

[the defendant] of the benefits and protections of New York

laws.”).   This court has also recently recognized that

“[g]enerally, ‘the transmission of communications between a non-

resident defendant and a party within the jurisdiction does not,

by itself, constitute the transaction of business in this

state.’”     Plimpton v. Bank of Jackson Hole, 3:20-CV-323 (VAB),

2021 WL 765243, at *14 (D. Conn. Feb. 26, 2021) (quoting

Callahan v. Wisdom, No. 3:19-CV-00350 (KAD), 2020 WL 2061882, at

*5 (D. Conn. Apr. 29, 2020) (quoting Vitale v. Catanese, No.

3:11-CV-1831 (MPS), 2013 WL 3992394, at *3 (D. Conn. Aug. 2,

2013) (citing cases))).8



8 Further, in Ehrenfeld v. Bin Mahfouz, 9 N.Y.3d 501, 513 (N.Y. App. 2007),
the New York Court of Appeals held, answering a question certified from the
second circuit, that under an analogous provision of the New York long-arm
statute, communications concerning the underlying lawsuit, sent to the

                                      18
      Case 3:20-cv-01368-AVC Document 21 Filed 07/06/21 Page 19 of 19



      In short, the alleged injury of misappropriation cannot,

and does not, arise from BML’s contacts with Connecticut because

BML has had virtually no contacts within the state that are

related to that claim and the only related conduct is

insufficient to support jurisdiction over BML.

II. Due Process

    Because the court concludes that BML’s conduct does not

satisfy Connecticut’s long arm statute, it need not address the

question whether jurisdiction over BML comports with due process

requirements.9

                                 CONCLUSION

      Based upon the foregoing, the motion to dismiss (doc. no.

9) is GRANTED.     The request to conduct further discovery on the

issue of personal jurisdiction and replead is denied.            The clerk

is directed to close this case.

      It is so ordered, this 6th day of July 2021, at Hartford,

Connecticut.

                                                       /s/
                                           Alfred V. Covello,
                                           United States District Judge


plaintiff in New York, failed to amount to transaction of business sufficient
to support personal jurisdiction.
9 In Best Van Lines, Inc. v. Walker, 490 F.3d 239 (2d Cir. 2007), the second
circuit recognized that in states with long arm statutes that do not
incorporate the due process requirement, like both New York and Connecticut,
“[i]f, but only if,” the court finds the long arm statute satisfied, the
court “must then determine whether asserting jurisdiction under that
provision would be compatible with requirements of due process . . . .” Id.
at 242.

                                      19
